Citation Nr: 0433114	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  02-00 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for status post repair of a rupture of the right 
patella tendon times two with arthritis and limitation of 
motion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1981 to July 
1985.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In an October 1985 rating decision, service connection was 
granted for status post repair of a rupture of the right 
patella tendon times two with residual limitation of motion 
and a 10 percent evaluation was assigned from July 26, 1985.  
In a May 2002 rating decision, the service-connected right 
knee disability was characterized as residuals of a patella 
tendon repair times two with arthritis and limitation of 
motion of the right knee.  A 20 percent evaluation was 
assigned from July 24, 1998.  

In November 2002, the Board undertook additional development 
of the claim, pursuant to authority granted by 38 C.F.R. 
§ 19.9 (a)(2) (2003).  After the Board conducted this 
development, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2) was invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In accordance with the Federal Circuit's 
decision, the Board remanded this matter to the RO in 
November 2003.


FINDING OF FACT

The service-connected status post repair of a rupture of the 
right patella tendon times two with arthritis and limitation 
of motion is principally manifested by complaints of pain and 
occasional locking with objective findings of painful motion, 
effusion, joint line tenderness, marked crepitus, limitation 
of flexion to 30 degrees, limitation of extension to 10 
degrees, and X-ray evidence of arthritis without instability 
or subluxation.    


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for status post repair of a rupture of the right 
patella tendon times two have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5258 (2004). 

2.  The criteria for a separate 20 percent disability 
evaluation for arthritis of the right knee manifested by 
limitation of flexion have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260 (2004). 

3.  The criteria for a separate 10 percent disability 
evaluation for arthritis of the right knee manifested by 
limitation of extension have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5261 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court of 
Appeals for Veterans Claims (Court) has found that this 
regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In letters dated in January 2003 and January 2004, VA 
notified the veteran of the evidence needed to substantiate 
the claim, told him he was responsible for reporting relevant 
evidence, and that he could submit such evidence.  He was 
advised that VA would afford him an examination, obtain VA 
treatment records, and assist him in obtaining  relevant 
evidence.  The letters informed the veteran that he could 
submit his own evidence.  This notice served to inform the 
veteran that he could submit relevant evidence in his 
possession.

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, at 119-20  

In this case, the VCAA notice was provided after the initial 
AOJ adjudication.  The veteran was provided with VCAA content 
complying notice in January 2003 and January 2004.  The 
veteran ultimately received the required notice through the 
above cited letters.  In Pelegrini, the Court noted that its 
decision was not intended to invalidate RO decisions issued 
prior to VCAA notice, and that a sufficient remedy for 
deficient notice was for the Board to ensure that proper 
notice was provided.  Pelegrini v. Principi, at 120, 122-4.  
The Board has ensured that the required notice was given. 

Pertinent private medical records from T.S. Orthopedics and 
Sports Medicine were submitted by the veteran.  The veteran 
identified other private physicians who have treated him for 
his right knee disability and the RO asked the veteran to 
provide additional information so that such records could be 
obtained.  The veteran did not provide the additional 
information to the RO.  There is no identified relevant 
evidence that has not been accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The veteran underwent VA examinations in 
September 1998, April 2002, February 2004, and April 2004.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2004). 

"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court has interpreted Francisco as meaning that the most 
recent, or "current", medical findings are to be given 
precedence over past examinations in adjudicating claims for 
a rating increase after an initial rating has been assigned 
in a final VA decision.  Bowling v. Principi, 15 Vet. App. 1, 
10 (2001).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2004). 

Under Diagnostic Code 5257, other impairment of the knee: a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2003).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2004).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2004).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97(1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376(1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The RO has rated the veteran's right knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5258.  The 20 percent 
rating is the highest possible rating under Diagnostic Code 
5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2004).  

The Board has explored the possibility of rating the 
veteran's right knee disability under a different diagnostic 
code.  A higher disability evaluation is possible under 
Diagnostic Code 5257, other impairment of the knee, recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

There are no objective findings of instability of the right 
knee.  The September 1998 VA examination report indicates 
that there was no medial, lateral, anterior or posterior 
instability.  The April 2002 VA examination report indicates 
that the ligamentous examination was stable bilaterally to 
varus and valgus stress testing.  The April 2004 VA 
examination report indicates that the right knee was stable 
to varus and valgus stresses.  Thus, a higher disability 
evaluation under Diagnostic Code 5257 is not warranted.   

The Board finds, however, that a separate 10 percent 
evaluation is warranted for the limitation of flexion due to 
the arthritis of the right knee, in addition to the 20 
percent evaluation assigned under Diagnostic Code 5258.  
38 C.F.R. § 4.59, VAOPGCPREC 9-2004, VAOPGCPREC 9-98.

Arthritis was reportedly documented on X-rays in September 
1998, April 2002, and April 2004.  On the February 2004 VA 
examination, the examiner noted post traumatic patellofemoral 
arthritis.

The medical evidence shows that the veteran has limitation of 
flexion of the right knee.  The September 1998 VA examination 
report indicates that the veteran had flexion of the right 
knee to 100 degrees with obvious discomfort at the "extreme 
degrees" of flexion.  The April 2002 VA examination report 
indicates that the veteran had flexion to 110 degrees.  The 
report notes that the veteran had an antalgic gait.  

The February 2004 VA examination report indicates that the 
veteran had flexion of the right knee to 130 degrees, but 
that he was very tender to flexion at 30 degrees and beyond.  
This finding indicates that functional factors, cause 
limitation of motion that would meet the criteria for a 20 
percent rating under Diagnostic Code 5260.  The April 2004, 
examination reports a somewhat better range of flexion to 90 
degrees, but the examiner did not report whether the veteran 
had additional limitation due to functional factors.  
Accordingly, the assignment of a separate 20 percent 
evaluation for limitation of flexion of the right knee due to 
arthritis under Diagnostic Codes 5003 and 5260 is warranted.   

The right knee arthritis has not been shown, however, to 
produce impairment of flexion that would warrant a rating 
higher than 20 percent.  See DeLuca; supra.  The most recent 
evidence does not show limitation of flexion beyond 30 
degrees, even with consideration of "DeLuca factors."

The Board also finds that a separate 10 percent evaluation is 
warranted for the limitation of extension due to the 
arthritis of the right knee.  38 C.F.R. § 4.59, VAOPGCPREC 9-
98, VAOPGCPREC 9-2004.  The April 2002 VA examination report 
indicates that the veteran experienced extreme pain on 
extension between 10 and 0 degrees.  Paradoxically, the 
February 2004 VA examination report indicates that the 
veteran had extension to 0 degrees, but does not comment on 
whether extension was further limited by "DeLuca factors."

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is warranted for extension limited to 10 degrees.  
The February 2004 examination report suggests that "DeLuca 
factors" produce limitation at that level.  Accordingly, the 
assignment of a separate 10 percent evaluation for limitation 
of extension of the right knee due to arthritis under 
Diagnostic Codes 5003 and 5261 is warranted.   

The right knee arthritis has not been shown, however, to 
produce impairment of extension that would warrant a rating 
higher than 10 percent.  See DeLuca; supra.  There is no 
current evidence of limitation of extension beyond 10 
degrees.  There is no evidence of additional limitation of 
extension due to pain.  The VA examiners, when measuring 
range of motion of the right knee, considered pain, weakness, 
fatigability, and incoordination.  Therefore, when all 
pertinent disability factors are considered, given the most 
recent medical evidence of record, and with consideration of 
the "DeLuca factors," there is no basis in the medical 
evidence for concluding that the veteran has limitation of 
extension of the right knee which would warrant an evaluation 
in excess of 10 percent.  In this respect, the veteran's 
current disability rating takes into consideration and 
incorporates any additional functional loss due to pain.

Because the veteran is receiving the maximum evaluation under 
Diagnostic Code 5258, and the most recent evidence does not 
show limitation of motion warranting evaluations in excess of 
those granted in this decision, the weight of the evidence is 
against the award of even higher evaluations.  Therefore, the 
doctrine of reasonable doubt is not for application.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
status post repair of a rupture of the right patella tendon 
times two is denied.  

Entitlement to a 20 percent evaluation is granted for 
arthritis of the right knee manifested by limitation of 
flexion.  

Entitlement to a 10 percent evaluation is granted for 
arthritis of the right knee manifested by limitation of 
extension.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



